Citation Nr: 1429543	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating higher than 30 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court endorsed a March 2014 joint motion for remand (JMR), vacated the April 2013 Board decision that denied the claim, and remanded the matter for compliance with the instructions in the JMR.

Originally, this matter came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the RO in Baltimore, Maryland.  In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  In May 2012, the Board issued a decision denying this claim.  The Veteran appealed to the Court, which vacated the May 2012 Board decision in September 2012.  

During this appeal, the Veteran's claims file has been converted from a paper file to a wholly electronic file on the Veterans Benefits Management System (VBMS).

In the prior May 2012 and April 2013 decisions, the Board noted the issues of entitlement to service connection for disabilities involving the bilateral hip and bilateral knee had been raised by the record and referred the issues to the Agency of Original Jurisdiction (AOJ).  The Veteran's VBMS file reflects that no action has been taken, and they are referred again to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  






REMAND

The JMR indicated that the Veteran was due a new VA medical examination to assess the current severity of his bilateral pes planus; therefore, the Board remands accordingly.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

At a May 2008 VA examination, the Veteran indicated that he received active, ongoing care for his pes planus through VA.  The Veteran's VA treatment records were last associated with the claims file in April 2008.  The Board instructs that relevant VA treatment records after April 11, 2008, be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's bilateral pes planus dated after April 11, 2008, and associate them with the claims file.

2.  If the Veteran has been treated by any non-VA professionals for bilateral pes planus, he should either give VA permission to obtain any outstanding records or submit them himself.

3.  Schedule the Veteran for a VA examination to determine the current extent and severity of his bilateral pes planus.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the service-connected bilateral pes planus with a full description of the effect of the disabilities upon the Veteran's ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

4.  Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

